Citation Nr: 1004399	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  06-26 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by memory loss, including a cognitive disorder or 
an undiagnosed illness manifested by memory loss.

2.  Entitlement to service connection for an undiagnosed 
illness manifested by diffuse joint pains.  

3.  Entitlement to service connection for a right knee 
disability, including degenerative arthritis.

4.  Entitlement to service connection for a left knee 
disability, including degenerative arthritis.

5.  Entitlement to service connection for a right hip 
disability, including degenerative arthritis.

6.  Entitlement to service connection for a left hip 
disability, including degenerative arthritis.

7.  Entitlement to service connection for a back disability, 
including degenerative arthritis of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from May 1988 to May 
1992.  He is the recipient of the Southwest Asia Service 
Medal with three bronze service stars and the Saudi Arabia 
Kuwait Liberation Medal.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

In connection with his appeal, the appellant requested and 
was scheduled for a Board videoconference, to be held in 
January 2010.  Although he was notified of the time and date 
of the hearing by mail, he failed to appear and neither 
furnished an explanation for his failure to appear nor 
requested a postponement or another hearing.  Pursuant to 38 
C.F.R. § 20.702(d) (2009), when an appellant fails to appear 
for a scheduled hearing and has not requested a 
postponement, the case will then be processed as though the 
request for a hearing had been withdrawn.  

For the reasons discussed below, a remand of this matter is 
required.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

The appellant seeks service connection for numerous 
conditions which he contends are causally related to his 
active service, including his period of service in the 
Southwest Asia theater of operations during the Gulf War.

Generally, to prevail on a claim of service connection, 
there must be evidence of (1) current disability; (2) in-
service incurrence or aggravation of a disease or injury; 
and (3) a nexus between the claimed in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247 (1999).  The United States Court of Appeals for 
Veterans Claims (Court) has held that a symptom alone 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  See Sanchez- 
Benitez v. West, 13 Vet. App. 282 (1999).

In certain circumstances, however, service connection for 
chronic, undiagnosed illness (or a medically unexplained 
chronic multisymptom illness such as fibromyalgia) arising 
from service in Southwest Asia during the Gulf War may be 
compensated under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

Under those provisions, service connection may be 
established for objective indications of a chronic 
disability resulting from an undiagnosed illness or 
illnesses, provided that such disability (1) became manifest 
in service on active duty in the Armed Forces in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2011; and (2) by history, physical examination, 
and laboratory tests cannot be attributed to a known 
clinical diagnosis.  To fulfill the requirement of 
chronicity, the illness must have persisted for six months.  
38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2009).

After reviewing the record on appeal, the Board finds that 
it currently does not contain sufficient information to make 
a decision on the claims.  Thus, a medical opinion is 
necessary.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2009); see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  In that regard, the Board acknowledges 
that the appellant has previously been provided VA medical 
examinations in connection with his claims.  After reviewing 
those examination reports, however, the Board finds that 
they fail to provide complete medical opinions which address 
all the questions at issue, with references to the pertinent 
evidence of record.  Nieves-Rodriguez v. Peake, 22 Vet. App. 
295, 302 (2008) (discussing "important, guiding factors to 
be used by the Board in evaluating the probative value of 
medical opinion evidence.").  

Additionally, the Board observes that the RO has not 
provided adequate notice to the appellant under 38 U.S.C.A. 
§ 5103(a).  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006) (holding that the notice requirements of 38 
U.S.C.A. § 5103(a) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award).  This should be corrected on 
remand.

Accordingly, the case is REMANDED for the following action:

1.  The appellant and his representative 
should be provided with appropriate 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), which includes an 
explanation as to the information or 
evidence needed to establish a 
disability rating and effective date, as 
outlined by the Court in 
Dingess/Hartman.

2.  To ensure that the record on appeal 
is complete, the RO should contact the 
Houston VAMC and request copies of 
treatment records pertaining to the 
appellant for the period from October 
2007 to the present.

3.  The appellant should be afforded a 
VA medical examination to evaluate the 
nature and etiology of any current 
memory loss.  The claims folder must be 
made available to the examiner for 
review in connection with the 
examination.  The examiner should be 
asked to describe the appellant's 
claimed memory loss, including the date 
of its inception and its frequency.  
After conducting the appropriate 
testing, the examiner should be asked to 
comment on whether there is any 
objective evidence that the appellant 
suffers from memory impairment.  If so, 
the examiner should opine whether it is 
at least as likely as not that such 
symptoms, by history, physical 
examination, or diagnostic testing, are 
attributable to a known clinical 
diagnosis.  If the claimed symptoms are 
attributable to a known clinical 
diagnosis, the examiner should provide 
an opinion as to whether it is at least 
as likely as not that the diagnosed 
disorder is causally related to the 
appellant's active service.  The report 
of examination must include a complete 
rationale for all opinions rendered.

4.  The appellant should be scheduled 
for a VA medical examination to evaluate 
the nature and etiology of his current 
bilateral knee, hip, and back 
disability, and any additional 
disability manifested by diffuse joint 
pain.  The claims folder must be made 
available to the examiner for review in 
connection with the examination.  

After examining the appellant and 
reviewing the claims folder, the 
examiner should provide an opinion, with 
supporting rationale, as to whether it 
is at least as likely as not that any 
current knee, hip or back disability is 
causally related to his active service 
or any incident therein, including 
treatment for knee pain, patellar 
tendonitis, and patellar tendon strain 
on several occasions between July 1988 
and December 1990.  

The examiner should also be asked to 
describe the appellant's claimed diffuse 
joint pains, including the date of its 
inception and its frequency.  After 
conducting the appropriate testing, the 
examiner should be asked to comment on 
whether there is any objective evidence 
that the appellant suffers from diffuse 
joint pain, other than the pain in his 
knees, hips and back.  If so, the 
examiner should opine whether it is at 
least as likely as not that such 
symptoms are attributable to a known 
clinical diagnosis, other than 
disabilities of the knees, hips, and 
back, or whether such symptoms are due 
to an undiagnosed illness resulting from 
service in Southwest Asia during the 
Gulf War.  If the claimed symptoms are 
attributable to a known clinical 
diagnosis, the examiner should provide 
an opinion as to whether it is at least 
as likely as not that the diagnosed 
disorder is causally related to the 
appellant's active service.  The report 
of examination must include a complete 
rationale for all opinions rendered.

5.  After conducting any additional 
development deemed necessary, the RO 
should readjudicate the claims, 
considering all the evidence of record.  
If any benefit sought remains denied, 
the appellant and his representative 
should be provided a supplemental 
statement of the case and an appropriate 
period of time for response.

The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


